DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1, and 3-6 are pending and under examination.
Claim 2 has been canceled.

Response to Amendment
The 112(f) claim interpretation set forth in the Non-Final Rejection mailed on 05/24/2022 has been maintained. 
Considering applicants remarks received on 08/10/2022, the 112(b) rejections previously set forth in the Non-Final Rejection have been withdrawn.  However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 08/10/2022, the previous prior art rejection based on Sano has been withdrawn and a new prior art rejection set forth (see below).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

 “a sample setting information holding unit” in claim 3.

Claim element “a sample setting information holding unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification states [0058] “the calibrator setting information database 35d (an example of a sample setting information holding unit) is a database that holds information about a variety of calibrators”.  Furthermore, referring to 35d in figure 4, Applicant(s) show the calibrator setting information database within the storage unit 35.   Therefore, the Examiner is interpreting the corresponding structure of the “sample setting information holding unit” to be a memory, computer, storage unit, or equivalents thereof which are capable of storing a database. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 36-44 recite “specify a position among the positions in the sample-container array unit that are available at which a container of the one or more containers containing the sample that is required for performing measurement is to be arranged in accordance with a specified arrangement rule, wherein the position is specified from among the positions in the sample-container array unit that are available based on the availability information, and … wherein the specified arrangement rule specifies that the containers are arranged in order of increasing item number and in order of increasing concentration”.  It is unclear how a sample that is required for performing measurement, but not installed on the sample-container array unit, can be arranged with respect to other samples that are installed on the sample container array unit in a specified arrangement rule that requires the samples to be arranged in order of increasing item number and increasing concentration.  For example, in a case where standard solutions having concentrations of 1, 10, 20 are installed in positions 1-3 of the sample container array unit, and it is determined that a standard solution required for performing measurement having a concentration of 5 is not arranged on the sample container array unit, how can the sample required for performing measurement having a concentration of 5 be arranged in order of increasing concentration when position 1-3 are already occupied by stand solutions 1, 10, and 20.  The specified arrangement rule requires the sample required for performing measurement having a concentration of 5 be placed in the second position.  However, in this case, the second position is occupied by the standard solution having a concentration of 10.  Does the control unit also determine that standard solutions 10 and 20 are not arranged in their correct position and require an operator to rearrange them in positions 3 and 4 so that the required sample having a concentration of 5 can be placed in position 2?  How can the specified arrangement rule specify the sample required for measurement be arranged in order of increasing concentrations if there are no positions available?  A similar rejection is made over claim 6. 
Claims 3-5 are also rejected by their dependency from claim 1.

Claim 1 has been amended to recite “the selected items representing the type of measurement item and the type of sample, wherein the type of sample comprises a calibrator or control”.  It is unclear what distinction applicants are intending to make between “the type of measurement item” and “the type of sample”.  Claim 1 further defines the type of sample as comprising a calibrator or control and para. [0100] of applicants published specification states “Then, the control unit 31 determines whether a calibrator/control corresponding to the selected item (measurement item) has been arranged on the sample turntable 2 (S3)”.  The claim defines the type of sample as being a calibrator or control and the specification defines the type of measurement item as also being a calibrator or control.  It is unclear if “the type of measurement item” and “the type of sample” are somehow different or if they both refer to the same thing (i.e. a calibrator or a control).  A similar rejection is made over claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2017/0328925; Pub. Date: Nov. 16, 2017; already of record).

Regarding claim 1, Sano discloses an automatic analyzer configured to analyze samples (Sano; fig. 1, #100, [0031-0032]), the automatic analyzer comprising: 
a sample-container array unit having positions at which one or more containers each containing a sample are arranged (Sano; figs. 1 & 2, #102, #10, #11, #12, [0047]), 
wherein said one or more containers each have a barcode on a side surface (Sano; [0093]);
a bar code reader configured to read information from each barcode of the one or more containers (Sano; fig. 10, #124, [0093, 0157]); 
a measurement unit that measures amounts of components contained in samples of the sample-container array unit (Sano; fig. 1, #113, [0038]); 
a display unit (Sano; fig. 1, #118c, [0041]) configured to display an item selection screen depicting a plurality of items, the plurality of items representing a type of measurement item and a type of sample (Sano discloses an item selection screen 301; figs. 3A, 4, 5,  [0075], depicting a plurality of items representing a type of measurement item and a type of sample including “quality control sample”, “calibrator”, “general sample”, “retest specimen”, “cleaning solution”; fig. 3A, 4, 5, #302 in view of fig. 3B, [0076]); 
an input unit configured to produce an input of selected items of the plurality of items on the item section screen, based on operator input of an operator, the selected items representing the type of measurement item and the type of sample, wherein the type of sample comprises a calibrator or control, and wherein the input of selected items based on the operator input excludes position information of the sample-container array unit; (Sano discloses an input unit 118b and 118a; fig. 1, #118b, [0041, 0099]. Selecting a registration pattern from the item selection screen 301 produces an input of selected items in the display unit 302 which comprise a “calibrator” and “quality control sample”; figs. 3A, 4, & 5 in view of 3B which excludes position information of the sample-container array unit; fig. 14, S1402, [0075-0076, 0155]); 
an availability information table that holds availability information and at least part of the information read by the barcode reader, the availability information being information indicating whether each of the positions in the sample-container array unit is available (Sano discloses an availability information table 303; fig. 3A, 4, & 5, [0081].  The availability information table 303 includes “Pos.” and “Details” which associates a position on the sample-container array unit with a type of sample; fig. 3A, 4, &5.  Accordingly, availability information table 303 indicates whether each of the positions in the sample-container array unit is available.  The examiner notes that positions without a sample would not have “Details” available in the “Details” column.  San also discloses a detection error function; fig. 14, [0151] that uses information read by the barcode reader to determine the presence or absence of a specimen, and to also determine whether the specimen in the sample-container array unit matches the availability information; [0157].  Accordingly, when the information read by the barcode reader matches the availability information, the availability information table 303 holds availability information and at least part of the information read by the barcode reader); and 
a control unit (Sano; fig. 1, #120, [0042]) configured to:
update the availability information based on information read by the barcode reader from one or more barcodes on said one or more containers (Sano discloses in step 1406 the presence or absence of the specimen on the rack is confirmed; fig. 14, S1406, [0157].  Accordingly, when the information read by the barcode reader matches the availability information, the availability information table 303 is updated based on the information read by the barcode reader);
determine whether or not a sample that is required for performing measurement corresponding to the item representing the type of measurement item and the item representing the type of sample, input by the input unit, is stored in the sample-container array unit by referencing the availability information of the availability information table for each position in the sample-container array unit (Sano discloses selecting the required sample for performing measurement; fig. 14, S1402, [0155] and determining whether or not the sample that is required for performing measurement is stored in the sample-container array unit by referring to the selected registration pattern comprising the availability information 303 for each position; fig. 14, S1406-S1411, [0157-0165]); and
in response to determining that the sample that is required for performing measurement is not arranged in the sample-container array unit by determining that the sample that is required for performing measurement is not specified in the availability information table (Sano; fig. 14, S1407, “NO”, S1408, “NO”, [0158]): 
refer to the selected items and the availability information held in the availability information table (Sano discloses the determination is performed by confirming whether the installed specimen matches the registration pattern; [0158].  The selected registration pattern comprises the availability information table 303; figs. 3A, 4, & 5, [0075, 0081]), 
specify a position among the positions in the sample-container array unit that are available at which a container of the one or more containers containing the sample  that is required for performing measurement is to be arranged in accordance with a specified arrangement rule, wherein the position is specified from among the positions in the sample-container array unit that are available based on the availability information (Sano discloses based on the registration pattern from step 1402, the information is retrieved in step 1411 and the operator installs the sample required for performing measurement in a specified position; fig. 14, S1412, [0163].  The examiner notes that the specified installation position is an available position, see S1407, “NO” and S1410, [0160, 0162].  Sano also discloses allocating items in the selected registration pattern to a specified position; fig. 3C, [0082].  That is, the sample required for performing measurement selected on the item selection screen 301 is allocated to an installation position in advance.  Accordingly, the detailed item setting target display unit 307 shown in fig. 3C is a specified arrangement rule that specifies a position in the sample-container array unit at which the sample that is required from the selected registration pattern in step 1402 for performing measurement is to be arranged.  The examiner notes that the detailed item setting target display unit 307 shown in fig. 3C is functionally equivalent to the sample setting information holding unit further defined in claim 3 of applicant(s) instant claims, which further defines the arrangement rule and setting information for the samples required for performing measurement as being set in the sample setting information holding unit based on data identifying the samples), and 
cause the display unit to display information on the specified position in the sample-container array unit (Sano; fig. 14, S1409, [0159]).
Sano does not explicitly disclose wherein the specified arrangement rule specifies that the containers are arranged in order or increasing item number and in order or increasing concentration.
However, Sano does disclose allocating items in the selected registration pattern to a specified position; fig. 3C, [0082].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the allocation of items in the selected registration pattern to a specified position, as taught by Sano, such that the allocated items in the selected registration pattern to a specified position followed a specified arrangement rule that specifies the containers are arranged in order of increasing item number and in order of increasing concentration, because the allocation of items in the selected registration pattern to follow a specified arrangement rule that specifies the containers are arranged in order of increasing item number and in order of increasing concentration would provide the additional benefit of reducing operator error when an operator loads the sample required for measurement into the sample-container array unit, and ordering the items based on increasing concentration is a design choice which provides the advantage of an organized format in which concentrations can be arranged in a simplified manner.
One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sano teaches a display unit configured to allow an operator to allocate a plurality of items with respect to a desired position on the sample-container array unit.  
  
Regarding claim 3, Modified Sano discloses the automatic analyzer according to claim 1 above, further comprising a sample setting information holding unit that holds setting information on a plurality of samples (Sano; fig. 3C, [0082]), 
Wherein the arrangement rule is a rule in which the one or more containers containing a sample corresponding to the selected items are arranged in an order in which data identifying samples of the one or more containers containing a sample are set in the sample setting information holding unit (The modification of the allocation of items in the selected registration pattern to a specified position, as taught by Sano, such that the allocated items in the selected registration pattern to a specified position followed a specified arrangement rule that specifies the containers are arranged in order of increasing item number and in order of increasing concentration has previously been discussed in claim 1 above.  Sano additionally teaches the allocation of items are arranged in an order in which data identifying samples of the one or more containers containing a sample are set in the sample setting information holding unit; fig. 3C, “LOT NUMBER”, “TYPE”).  

Regarding claim 4, Modified Sano discloses the automatic analyzer according to claim 1 above, wherein the control unit causes the display unit to display the information on the specified position in the sample-container array unit by using text and a drawing (Sano; fig. 15, [0118]).  

Regarding claim 5, modified Sano discloses the automatic analyzer according to claim 1 above, wherein the sample-container array unit is a turntable (Sano; figs. 1 & 2, #102, [0034]), and 
wherein the control unit causes the display unit to display a button on a screen depicting a drawing including information on a specified position on the turntable (Sano discloses an application button that prompts a corresponding registration pattern to be applied to the device; figs. 3A, 4, 5, 6, & 7, #306, #406, #506, #606, #706, [0099].  When the registration pattern is applied via the application button, a registration pattern information display unit is disposed on the screen which displays a drawing including information on a specified position on the turntable; fig. 15, [0118]).
Modified Sano does not teach the button being configured to cause the control unit to execute, when the button is clicked, operation of the turntable so that the specified position is moved to a front side of the turntable as viewed from a side of an operator, and the control unit performs control to move the turntable so that the specified position is located on the front side of the turntable.  
However, in another embodiment Sano discloses a button on a screen depicting a drawing including information a specified position on the turntable (Sano discloses identification members 1001a to 1001f that correspond to a start position of each block with regard to the type of the specimen; [0136], and when an instruction to start a block determination operation is transmitted to the control unit, the specimen rack is rotated to a front side to allow a barcode reader to identify the identification information associated with each identification member 1001a to 1001f; [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the button of modified Sano in the first embodiment with the button configured to cause the control unit to execute operation of the turntable to rotate to a specified position, as taught by Sano in another embodiment, because Sano discloses the button causing rotation of the turntable to move to a specified position allows an operator to easily understand whether the blocks are arranged as intended when the blocks are registered; [0140].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sano discloses the button configured to rotate the turntable as another embodiment of the device.

Regarding claim 6, Sano discloses a non-transitory computer-readable recording medium storing a program for causing a computer to execute a procedure (Sano; figs 1 & 14, #118, #120, [0033, 0151]), the procedure comprising: 
in response to a barcode reader reading information from one or more barcodes on one or more containers each containing a sample, updating an availability information table that holds availability information and holds at least part of the information read by the barcode reader, the availability information being information indicating whether each position of a plurality of positions in a sample container array unit is available (Sano discloses a barcode reader; fig. 10, #124, [0093, 0157] and an availability information table 303; fig. 3A, 4, & 5, [0081].  The availability information table 303 includes “Pos.” and “Details” which associates a position on the sample-container array unit with a type of sample; fig. 3A, 4, &5.  Accordingly, availability information table 303 indicates whether each of the positions in the sample-container array unit is available.  The examiner notes that positions without a sample would not have “Details” available in the “Details” column.  San also discloses a detection error function; fig. 14, [0151] that uses information read by the barcode reader to determine the presence or absence of a specimen, and to also determine whether the specimen in the sample-container array unit matches the availability information; [0157].  Accordingly, when the information read by the barcode reader matches the availability information, the availability information table 303 holds availability information and at least part of the information read by the barcode reader);
displaying, on a display unit (Sano; fig. 1, #118c, [0041]), an item selection screen depicting a plurality of items, the plurality of items representing a type of measurement item and a type of sample (Sano discloses an item selection screen 301; figs. 3A, 4, 5,  [0075], depicting a plurality of items representing a type of measurement item and a type of sample including “quality control sample”, “calibrator”, “general sample”, “retest specimen”, “cleaning solution”; fig. 3A, 4, 5, #302 in view of fig. 3B, [0076]);
receiving an input of selected items of the plurality of items on the item selection screen based on operator input of an operator, the selected item representing the type of measurement item and the type of sample, wherein the type of sample comprises a calibrator or control, and wherein the input of selected items based on the operator input excludes position information of the sample-container array unit; (Sano discloses an input unit 118b and 118a; fig. 1, #118b, [0041, 0099]. Selecting a registration pattern from the item selection screen 301 produces an input of selected items in the display unit 302 which comprise a “calibrator” and “quality control sample”; figs. 3A, 4, & 5 in view of 3B which excludes position information of the sample-container array unit; fig. 14, S1402, [0075-0076, 0155]);
determining whether or not a sample that is required for performing measurement corresponding to the item representing the type of measurement item and the item representing the type of sample, received as the input, is stored in the sample-container array unit by referencing the availability information of the availability information table for each position in the sample-container array unit (Sano discloses selecting the required sample for performing measurement; fig. 14, S1402, [0155] and determining whether or not the sample that is required for performing measurement is stored in the sample-container array unit by referring to the selected registration pattern comprising the availability information 303 for each position; fig. 14, S1406-S1411, [0157-0165]); and
in response to determining that the sample that is required for performing measurement is not arranged in the sample-container array unit by determining that the sample that is required for performing measurement is not specified in the availability information table: (Sano; fig. 14, S1407, “NO”, S1408, “NO”, [0158]), 
refer to the selected item and the availability information held in the availability information (Sano discloses the determination is performed by confirming whether the installed specimen matches the registration pattern; [0158].  The selected registration pattern comprises the availability information table 303; figs. 3A, 4, & 5, [0075, 0081]), 
specify a position among the positions in the sample-container array unit that are available at which a container containing the sample that is required for performing measurement is to be arranged in accordance with a specified arrangement rule, wherein the position is specified from among the positions in the sample-container array unit that are available based on the availability information (Sano discloses based on the registration pattern from step 1402, the information is retrieved in step 1411 and the operator installs the sample required for performing measurement in a specified position; fig. 14, S1412, [0163].  The examiner notes that the specified installation position is an available position, see S1407, “NO” and S1410, [0160, 0162].  Sano also discloses allocating items in the selected registration pattern to a specified position; fig. 3C, [0082].  That is, the sample required for performing measurement selected on the item selection screen 301 is allocated to an installation position in advance.  Accordingly, the detailed item setting target display unit 307 shown in fig. 3C is a specified arrangement rule that specifies a position in the sample-container array unit at which the sample that is required from the selected registration pattern in step 1402 for performing measurement is to be arranged.  The examiner notes that the detailed item setting target display unit 307 shown in fig. 3C is functionally equivalent to the sample setting information holding unit further defined in claim 3 of applicant(s) instant claims, which further defines the arrangement rule and setting information for the samples required for performing measurement as being set in the sample setting information holding unit based on data identifying the samples); and
display, on the display unit, information on the specified position in the sample-container array unit (Sano; fig. 14, S1409, [0159]).
Sano does not explicitly disclose wherein the specified arrangement rule specifies that the containers are arranged in order or increasing item number and in order or increasing concentration.
However, Sano does disclose allocating items in the selected registration pattern to a specified position; fig. 3C, [0082].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the allocation of items in the selected registration pattern to a specified position, as taught by Sano, such that the allocated items in the selected registration pattern to a specified position followed a specified arrangement rule that specifies the containers are arranged in order of increasing item number and in order of increasing concentration, because the allocation of items in the selected registration pattern to follow a specified arrangement rule that specifies the containers are arranged in order of increasing item number and in order of increasing concentration would provide the additional benefit of reducing operator error when an operator loads the sample required for measurement into the sample-container array unit.
One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sano teaches a display unit configured to allow an operator to allocate a plurality of items with respect to a desired position on the sample-container array unit.  

Response to Arguments
Applicants arguments filed on 08/10/2022 have been fully considered.

Applicant(s) argue on page 8 of their remarks that the screen shown in Fig. 3A of Sano is not applicable to the claimed invention because the screen in Fig. 3A does not allow input of a type of required sample on which measurement is to be performed, nor specify where to load a sample based on availability, and that Fig. 3C of Sano is not a screen related to inputting selected items representing a type of sample required for performing measurement, nor does Fig. 3C of Sano pertain to designating sample positions based on availability information.  The examiner respectfully disagrees.  Sano discloses an input unit 118b and 118a; fig. 1, #118b, [0041, 0099]. Selecting a registration pattern from the item selection screen 301 of Fig. 3A produces an input of selected items in the display unit 302 which comprise a “calibrator” and “quality control sample”; figs. 3A, 4, & 5 in view of 3B which excludes position information of the sample-container array unit; fig. 14, S1402, [0075-0076, 0155]. Sano discloses an availability information table 303; fig. 3A, 4, & 5, [0081].  The availability information table 303 includes “Pos.” and “Details” which associates a position on the sample-container array unit with a type of sample; fig. 3A, 4, &5.  Accordingly, availability information table 303 indicates whether each of the positions in the sample-container array unit is available.  The examiner notes that positions without a sample would not have “Details” available in the “Details” column.  Sano also discloses a detection error function; fig. 14, [0151] that uses information read by the barcode reader to determine the presence or absence of a specimen, and to also determine whether the specimen in the sample-container array unit matches the availability information; [0157].  Accordingly, when the information read by the barcode reader matches the availability information, the availability information table 303 holds availability information and at least part of the information read by the barcode reader. Sano discloses based on the registration pattern from step 1402, the information is retrieved in step 1411 and the operator installs the sample required for performing measurement in a specified position; fig. 14, S1412, [0163].  The examiner notes that the specified installation position is an available position, see S1407, “NO” and S1410, [0160, 0162].  Sano also discloses allocating items in the selected registration pattern to a specified position; fig. 3C, [0082].  That is, the sample required for performing measurement selected on the item selection screen 301 is allocated to an installation position in advance.  Accordingly, the detailed item setting target display unit 307 shown in fig. 3C is a specified arrangement rule that specifies a position in the sample-container array unit at which the sample that is required from the selected registration pattern in step 1402 for performing measurement is to be arranged.  The examiner notes that the detailed item setting target display unit 307 shown in fig. 3C is functionally equivalent to the sample setting information holding unit further defined in claim 3 of applicant(s) instant claims, which further defines the arrangement rule and setting information for the samples required for performing measurement as being set in the sample setting information holding unit based on data identifying the samples.

Applicant additionally argue on page 8 of their remarks that in Sano’s automatic analyzer, it is necessary that the operator registers in advance the load positions of samples, whereas in the present invention, it is not necessary that the operator sets in advance the load positions for arranging samples and that the input of selected items based on operator input excludes position information, as recited in the amended claims.  The examiner respectfully disagrees. (1) Regarding applicant(s) argument that it is not necessary that the operator sets in advance the load positions for arranging the samples.  Applicants instant specification states in para. [0058-0059] “The calibrator setting information database 35d (an example of a sample setting information holding unit) is a database that holds information about a variety of calibrators … The control setting information database 35e (an example of a sample setting information holding unit) is a database that holds information about a variety of controls.”.  Para. [0063] “Next, calibrator and control setting screens will be described with reference to Figs. 5 & 6, respectively.  Information displayed and set on the calibrator setting screen is stored in the calibrator setting information database 35d, and information displayed and set on the control setting screen is stored in the control setting information database 35e.”  Para. [0066] “As illustrated in Fig. 5, the “detailed information” on the selected items has … a “rack position” field 43 … In the “rack position” field 43, a position on a rack, described below, is set.  When the operator selects an item in the item selection field 41 and then presses a “Save” button 45, the selected item is set as an item on which measurement is to be performed, and is saved in the calibrator setting field database 35d.”.  Therefore, the claimed invention does require an operator to set in advance the load positions for arranging the samples.  (2) Regarding applicant(s) argument that the input of selected items based on operator input excludes position information, Sano discloses an input unit 118b and 118a; fig. 1, #118b, [0041, 0099]. Selecting a registration pattern from the item selection screen 301 produces an input of selected items in the display unit 302 which comprise a “calibrator” and “quality control sample”; figs. 3A, 4, & 5 in view of 3B which excludes position information of the sample-container array unit; fig. 14, S1402, [0075-0076, 0155].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798